ORDER
The petition for writ of certiorari in the above entitled case having been granted and heard, it is this 4th day of October, 1985
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is
*179hereby, vacated and the case remanded to that Court for consideration in light of Miner v. Novotny, 304 Md. 164, 498 A.2d 269 (1985) [No. 141, September Term, 1984, decided, October 4, 1985]. Costs to abide the result in the Court of Special Appeals. Mandate to be issued forthwith.